COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                              EL PASO, TEXAS
                                     §
  CARLOS MCCAIN,                                 No. 08-19-00219-CR
                                     §
                 Appellant,                         Appeal from the
                                     §
  v.                                              120th District Court
                                     §
  THE STATE OF TEXAS,                          of El Paso County, Texas
                                     §
                  State.                           (TC# 20180D02769)
                                     §

                                          ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until May 8, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Todd D. Morten, Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before May 8, 2020.

       IT IS SO ORDERED this 9th day of April, 2020.

                                            PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.